Appellate Case: 21-2107     Document: 010110689388       Date Filed: 05/26/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            May 26, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2107
                                                    (D.C. No. 1:15-CR-04009-MV-1)
  IVAN LUJAN,                                                  (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and EID, Circuit Judges.
                  _________________________________

       Ivan Lujan appeals the district court’s judgment finding that he violated the

 terms of his supervised release by unlawfully possessing a controlled substance,

 possessing alcohol, and having access to dangerous weapons. Exercising jurisdiction

 pursuant to 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-2107    Document: 010110689388        Date Filed: 05/26/2022      Page: 2



       I.     Background

       Lujan pleaded guilty in 2015 to being a felon in possession of a firearm. He

 was sentenced to 51 months’ imprisonment, followed by three years’ supervised

 release. Lujan commenced his period of supervision in January 2020 and did not

 violate any conditions during the first year. In March 2021, however, Lujan quit his

 job at a convenience store and failed to notify his probation officer (PO) of the

 change in his employment status. The PO also learned from the local police that

 Lujan had been living at a trailer that was not his authorized residence. The PO

 searched that trailer on June 9, 2021. In a bedroom she found Lujan’s clothing and

 other personal belongings, as well as two knives. The PO also found a small amount

 of heroin and several large bottles of alcohol elsewhere in the trailer. Lujan was

 arrested and charged with violating the conditions of his supervised release.

       At a revocation hearing, the district court noted Lujan was charged with five

 grade C violations, which, if proven, would result in a sentencing guidelines range of

 four to ten months’ imprisonment. Lujan admitted two of the charges: that he failed

 to notify his PO of his change in residence and also failed to notify her of his change

 in employment. But he denied that he violated three other conditions by

 (1) unlawfully possessing a controlled substance, (2) using or possessing alcohol, and

 (3) owning, possessing, or having access to dangerous weapons.




                                            2
Appellate Case: 21-2107     Document: 010110689388       Date Filed: 05/26/2022     Page: 3



       Lujan’s PO was the sole witness at the hearing.1 She testified that Lujan had

 consistently reported to her in 2020. But beginning in mid-March 2021 her

 communication with him became irregular. He did not contact her, and he failed to

 respond to her voice and text messages. At some point Lujan told the PO that his

 phone was not working. But even after giving her a new phone number, he still did

 not respond to her communications. The PO asked Lujan’s therapist to tell him he

 needed to get in touch with her. But he still failed to contact the PO, while telling the

 therapist that he had. Ultimately, the PO resorted to leaving messages with Lujan’s

 mother, after which he would eventually contact her.

       The PO testified about the search of Lujan’s unauthorized residence,

 describing what was found and where. Lujan’s clothes and shoes were in a bedroom

 closet. In that same room were a dagger knife, a large-bladed knife, a gun holster in

 a nightstand next to the bed, and pieces of mail, bank statements, and medical

 treatment records bearing Lujan’s name. One of the bank statements showed a

 $14,000 deposit, which he had withdrawn two days later. When asked to explain that

 deposit, Lujan told the PO it was a disbursement related to a vehicle. Two flat screen

 televisions were mounted on the bedroom wall, one of which displayed the feeds

 from four cameras on the property. The search also uncovered a small amount of

 heroin in a tin container in the couch in the living room and a cabinet filled with

 large bottles of hard liquor in the kitchen.


       1
         Much of the PO’s testimony was elicited by the district court’s own
 questions.
                                                3
Appellate Case: 21-2107      Document: 010110689388       Date Filed: 05/26/2022    Page: 4



          During the search, the PO spoke to another resident of the trailer, who lived

 there with her teenage daughter. The other resident confirmed that Lujan had stayed

 at the trailer, but she was hesitant to provide further information about him. Based

 on the woman’s demeanor, the PO concluded that she was either protecting Lujan or

 did not want to get involved.

          The PO also confiscated Lujan’s cell phone, but she was unable to search it

 because he provided incorrect passwords. In addition, during a previous search of

 Lujan’s authorized residence, the PO had found multiple memory cards for Lujan’s

 phone.

          When the PO confronted Lujan about his unauthorized residence, he denied

 living there. He told the PO that the trailer was the home of Theresa Pacheco, his

 former manager at the convenience store, with whom Lujan was in an intimate

 relationship. Despite Lujan’s denial that he was living there, the PO found keys to

 the trailer in a search of Lujan’s car, and she learned that Lujan and Pacheco had

 signed a year-long lease for the trailer beginning in September 2020. Lujan told the

 PO he did not know why his name was on the lease. Although the PO could not

 confirm the number of days Lujan had spent at the trailer versus his authorized

 address, she stated that the only time she encountered Lujan at his approved

 residence was when she had asked him to be there. The PO concluded that he had

 been residing at both addresses. The PO also testified that Pacheco is a convicted

 felon.



                                              4
Appellate Case: 21-2107     Document: 010110689388        Date Filed: 05/26/2022     Page: 5



       The PO testified about the process for approving a residence for a person on

 supervision. She does a home inspection and talks to all other residents to determine

 if a particular residence is suitable. If other residents are not willing to keep alcohol

 and illicit drugs out of the home, the PO will ask the person under supervision to find

 a different residence. She opined that the trailer was not a residence that Lujan

 wanted to be approved.

       The PO further testified that a person on supervision must report all vehicles

 owned and used. But Lujan failed to report all of the vehicles he was using. In

 particular, she did not know which vehicle Lujan sold to reportedly obtain the

 $14,000 he had deposited in his bank account.

       Following the testimony, the district court noted Lujan’s admission that he had

 violated his supervised release conditions by failing to notify his PO before changing

 his employment and his residence. The court also found the government had met its

 burden to show by a preponderance of the evidence that Lujan violated the additional

 conditions precluding the unlawful possession of a controlled substance, the

 possession of alcohol, and having access to dangerous weapons.

       The government asked the district court to impose a sentence of four months’

 imprisonment, which was the bottom of the applicable guidelines range, followed by

 32 months of supervised release. Lujan asked the court to hold the revocation

 petition in abeyance for 90 days, pointing to his compliance with all conditions while

 on release following his arrest on the current charges. Lujan’s counsel also argued:



                                             5
Appellate Case: 21-2107    Document: 010110689388          Date Filed: 05/26/2022       Page: 6



       [T]here really is no way of knowing whether or not he knew that that
       contraband was present. We don’t know how long it was there. We don’t
       know when he lived there or stayed there. We don’t know if the knife and
       the alcohol [were] brought in at a time after he left. There’s no constructive
       possession because there’s no knowledge that those things were there when
       [he] was there.
 R., Vol. 3 at 61-62.

       The district court refused Lujan’s request to hold the petition in abeyance and

 instead adopted the government’s recommendation and imposed a four-month prison

 sentence, followed by 32 months of supervised release. The court stated that it did

 not believe, based upon all of the evidence presented, that Lujan lacked knowledge of

 the knives, heroin, and alcohol in the trailer. It pointed to what it characterized as the

 “troubling” circumstances regarding Lujan that were revealed in the PO’s testimony,

 including “two leases, a bunch of cars, a bunch of cash deposited and then

 withdrawn, not reporting regularly, [his PO] having to try to find [him].” Id. at 64.

 As to his failure to report, the court admonished, “It is not [the PO’s] job to go find

 you, and it not her job to go to your mother. It’s your job to go to her.” Id. As to his

 unauthorized residence, the court stated that

       we decide whether you can live with someone in a house full of
       individuals. . . . And the reason is precisely because we don’t want you
       living in a house full of people that are felons, people that use alcohol, or
       that use drugs, or that have guns in the house, or that have weapons in the
       house, because you are under strict conditions. And then you are put in a
       situation where even without evidence, I’m supposed to believe that you
       don’t know that these things are there?
 Id. The district court analogized to a hypothetical traffic stop, positing that the police

 found dangerous weapons and a gun holster in Lujan’s car, and he claimed no

 knowledge of those items. The court stated, “Do you think they would have believed
                                              6
Appellate Case: 21-2107    Document: 010110689388        Date Filed: 05/26/2022       Page: 7



 you? Of course not. . . . [T]hey would not have believed you because of who you are

 in your community. . . . Your association is still with people in your previous life.”

 Id. at 65. The court cautioned Lujan that, if he failed to “change the people that

 surround you, you’re going to go back to your old life, and your old life is going to

 bring you down.” Id.; see also id. at 66-67 (district court stating, “I don’t want you

 doing all the same stuff you were doing before.”).2

 II.   Discussion

       Lujan argues that the evidence was insufficient to support the district court’s

 findings that he unlawfully possessed heroin, possessed alcohol, and had access to

 dangerous weapons. He also maintains that the court erred as a matter of law by

 effectively concluding that he constructively possessed these items based solely on

 his proximity to them and his ability to access the places where they were

 discovered.3




       2
          The district court’s comments about Lujan’s “old life” were somewhat
 cryptic. In referencing his previous life, the court said that Lujan’s “job is to make
 sure that you are not associating with people that have a felony record, people that
 use drugs, people that are not okayed by your probation officer.” R., Vol. 3 at 65.
 The court also referenced Lujan’s previous use of “addicts . . . to transport [his]
 cash.” Id. at 66. And regarding his use of unreported vehicles while on supervised
 release, the court commented that “one of the reasons that drug traffickers drive a
 million different cars is because they don’t want to be caught.” Id.
       3
         Lujan’s appeal was not mooted by his completion of his four-month prison
 sentence because he remains on supervised release, which could potentially be
 reduced by a favorable appellate ruling. See United States v. Salazar, 987 F.3d 1248,
 1252 (10th Cir.), cert. denied, 142 S. Ct. 321 (2021).

                                            7
Appellate Case: 21-2107     Document: 010110689388         Date Filed: 05/26/2022      Page: 8



        The full panoply of rights due a defendant in a criminal prosecution does not

 apply in a supervision-revocation proceeding. See United States v. Jones,

 818 F.3d 1091, 1098 (10th Cir. 2016). “[M]inimum due process extends to releasees

 facing revocation of supervised release.” Id. Our sister circuit has explained that

        [a] convict suspected of violating the terms of his supervised release does
        not stand in the same shoes as a person accused of committing a crime but
        not yet convicted. He does not enjoy the presumption of innocence, the
        right to have his guilt adjudicated beyond a reasonable doubt, or many of
        the procedural protections associated with a formal trial. Rather, he enjoys
        less procedural protection and may be punished upon a lesser showing of
        proof.
 United States v. Waters, 158 F.3d 933, 939 (6th Cir. 1998), superseded by rule on

 other grounds as recognized in United States v. Dowl, 956 F.3d 904, 908 (6th Cir.

 2020). Thus, a court may revoke the grant of supervised release and impose a prison

 sentence if it finds by a preponderance of the evidence that the defendant has violated

 a condition of supervised release. See United States v. Disney, 253 F.3d 1211, 1213

 (10th Cir. 2001); 18 U.S.C. § 3583(e)(3).

        We review a district court’s decision to revoke a term of supervised release for

 an abuse of discretion. Disney, 253 F.3d at 1213. “A district court abuses its

 discretion when it relies on an incorrect conclusion of law or a clearly erroneous

 finding of fact.” United States v. Battle, 706 F.3d 1313, 1317 (10th Cir. 2013).

 “Factual findings are clearly erroneous only if they are without factual support in the

 record or if this court, considering all the evidence, is left with a definite and firm

 conviction that a mistake has been made.” United States v. Cortes-Gomez, 926 F.3d



                                              8
Appellate Case: 21-2107    Document: 010110689388        Date Filed: 05/26/2022      Page: 9



 699, 708 (10th Cir. 2019). We review legal issues de novo. Disney, 253 F.3d

 at 1213.

       Lujan argues there was insufficient evidence that he constructively possessed

 the heroin, alcohol, and knives found in the trailer.4 “[C]onstructive possession

 exists when a person not in actual possession knowingly has the power and intent at a

 given time to exercise dominion or control over an object.” United States v. Little,

 829 F.3d 1177, 1182 (10th Cir. 2016).

              Generally, to prove possession, the government must show some
       nexus, link, or other connection between the defendant and the contraband
       beyond mere co-occupancy of the premises. Mere proximity to [prohibited
       items], mere presence on the property where they are located, or mere
       association with persons who do control them, without more, is insufficient
       to support a finding of possession. In other words, the government must
       show some evidence, beyond mere proximity, that a defendant knew about
       the [prohibited items].
 United States v. Banks, 884 F.3d 998, 1017 (10th Cir. 2018) (citations, brackets, and

 internal quotation marks omitted).5 The United States can satisfy this burden by




       4
         The district court did not expressly find that Lujan possessed the knives. It
 found that he violated a condition of his supervised release by having access to
 dangerous weapons. See R., Vol. 3 at 60.
       5
         Lujan incorrectly asserts that the United States must show that he, and only
 he, possessed the prohibited items. See Aplt. Br. at 12-13. This contention misreads
 the case he cites, United States v. King, 632 F.3d 646, 651 (10th Cir. 2011), see Aplt.
 Br. at 11. In King, we initially held that evidence of a defendant’s “exclusive
 possession over the premises” would be sufficient to support an “inference of
 knowing dominion over or control of” an item found at that premises. Id. at 651.
 But we held that control or dominion over a premises is a factor rather than a
 requirement. See id. And we set forth the nexus test applicable to “situations of joint
 occupancy.” Id. That test does not require a showing of exclusive control over the
 premises or over a particular item.
                                            9
Appellate Case: 21-2107    Document: 010110689388         Date Filed: 05/26/2022     Page: 10



  presenting either direct or circumstantial evidence supporting a plausible inference

  that Lujan knew of and had access to the prohibited items in the trailer. See United

  States v. Bowen, 437 F.3d 1009, 1014-15 (10th Cir. 2006) (concluding there was

  sufficient circumstantial evidence to establish a nexus between the defendant and

  drugs found in a car).

        Lujan’s primary contention is that the record lacks evidence that he had

  knowledge of any of the prohibited items. To be sure, there was no direct evidence

  of his knowledge of the heroin, alcohol, or the knives (or of his intent to control these

  items, which he does not directly dispute). But the totality of the circumstantial

  evidence supports the district court’s findings that he unlawfully possessed the

  heroin, possessed the alcohol, and had access to the knives. And the court’s findings

  were not based solely on proximity.

        The trailer’s status as Lujan’s residence was strongly supported by the

  evidence; he was not “mere[ly] presen[t] on the property.” Banks, 884 F.3d at 1017.6

  The knives were found in his bedroom, among his many other belongings, and there

  was also a gun holster in the bedside table. This supports an inference of both access

  to and knowledge of the knives, which Lujan does not dispute qualify as dangerous

  weapons. See United States v. McCoy, 781 F.2d 168, 170-71 (10th Cir. 1985)

  (upholding factual finding of constructive possession of firearms “found . . . in the


        6
           Lujan asserts there was no evidence the prohibited items had not been left in
  the trailer at some time after he stayed there. But the extent of his personal
  belongings discovered in the trailer supported a reasonable inference that he was
  residing there at the time of the search.
                                             10
Appellate Case: 21-2107     Document: 010110689388         Date Filed: 05/26/2022    Page: 11



  bedroom where [the defendant] slept and at his residence” and in close proximity to

  his other personal possessions). The heroin and alcohol were found in common areas

  of the trailer that a joint resident would regularly access, also supporting at least an

  inference of access. See United States v. Gambino-Zavala, 539 F.3d 1221, 1230

  (10th Cir. 2008). And the large amount of alcohol in the kitchen cabinet also

  supports an inference of knowledge as to that prohibited item. See id.

        Moreover, the district court did not believe Lujan’s assertion that he lacked

  knowledge of these items. In this regard, it noted his extensive efforts to conceal his

  violative conduct from his PO: he stopped affirmatively reporting to the PO and did

  not respond to her communications; he signed a lease for the trailer but failed to

  report he was living there (conduct the court characterized as reckless and

  irresponsible), thereby avoiding the PO’s process for approving his residence; he was

  in a relationship with and living with a convicted felon; he did not report quitting his

  job yet made a $14,000 deposit into his bank account, which he did not sufficiently

  explain; and he was using multiple cars, some of which he failed to report to the PO.

  The court described Lujan’s conduct as “troubling” and “reminiscent of [his] past

  life.” R., Vol. 3 at 64. In addition, there was other evidence of Lujan’s suspicious

  and evasive behavior. The PO testified that Lujan appeared to be swapping out

  memory cards on his cell phone, which the PO was unable to search because Lujan

  provided incorrect passwords. There was also a television in his bedroom at the

  trailer that displayed the feed from security cameras on the property. And when the

  PO confronted Lujan about his unauthorized residence—a charge he eventually

                                              11
Appellate Case: 21-2107     Document: 010110689388      Date Filed: 05/26/2022    Page: 12



  admitted—he denied living there rather than replying with candor. When all of the

  evidence is taken into account, it was sufficient to prove by a preponderance of the

  evidence that Lujan constructively possessed the heroin and alcohol and had access

  to the knives found in the trailer.7

  III.   Conclusion

         We affirm the district court’s judgment.


                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge




         7
          Although the circumstantial evidence of Lujan’s knowledge was weakest
  with respect to “the small amount of heroin in a tin can container that was found in
  the couch in the living room,” R., Vol. 3 at 18, we conclude the evidence as a whole
  sufficiently supported the district court’s finding that he unlawfully possessed a
  controlled substance. But even if the court erred as to that one finding, any error was
  harmless. A single violation was sufficient to revoke Lujan’s supervised release. See
  § 3583(e)(3) (permitting revocation upon proof of a violation of “a” condition of
  supervised release). Lujan admitted two such violations, both of which—like
  unlawful possession of a controlled substance—were grade C violations; thus, the
  admitted violations would have resulted in the same guidelines range. See R., Vol. 3
  at 5. The district court sentenced Lujan at the bottom of that range. In doing so, it
  did not cite 18 U.S.C. § 3583(g), which mandates a term of imprisonment when a
  defendant possesses a controlled substance. And nothing in the court’s discussion
  suggests it would have imposed a below-guidelines sentence or granted Lujan’s
  request to hold the revocation petition in abeyance but for its heroin-possession
  finding. Because we conclude it is more likely than not that the district court would
  have imposed the same four-month sentence, any error in that finding did not have a
  substantial influence on the outcome and was therefore harmless. See Jones,
  818 F.3d at 1101.

                                            12